 


113 HR 5818 IH: To relinquish all Federal interests in certain lands in the State of Louisiana to correct errors resulting from possible omission of lands from previous surveys, and for other purposes.
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5818 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2014 
Mr. Fleming introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To relinquish all Federal interests in certain lands in the State of Louisiana to correct errors resulting from possible omission of lands from previous surveys, and for other purposes. 
 
 
1.FindingsCongress finds as follows: 
(1)On December 8, 1842, the Surveyor General of the United States Government approved an original survey of lands in Northern Louisiana, which included the lands surrounding Lake Bistineau (subject lands). 
(2)Under the Equal Footing Doctrine, the State of Louisiana was entitled to the lands underlying the navigable waters in place at statehood within its limits. 
(3)In 1901, the State of Louisiana transferred over 7,000 acres of land to the Commissioners of the Bossier Levee District through Louisiana Act Number 89 of 1892. 
(4)The State of Louisiana conducted a survey in 1901 that followed the same path around Lake Bistineau as the Original Survey of 1842. 
(5)The Bossier Levee District subsequently conveyed the subject lands to private ownership in 1904. Lands within the subject lands continued to be bought and sold in good faith based on the stability of this title. 
(6)On September 16, 1967, the Bureau of Land Management (BLM) submitted a re-survey of the subject lands for Section 30–T16N–R10W and two adjacent islands. The re-survey presented a new line to represent what the BLM surveyors believed was the contour of Lake Bistineau 155 years earlier, when Louisiana joined the Union. The BLM approved the re-survey on January 15, 1969. That re-survey was filed in the Federal Register, but the BLM has presented no records of notifying all of the affected landowners of the re-survey’s effects or that the re-survey could be contested. 
(7)On September 27, 2013, the BLM notified certain affected landowners that title to their property would appear to be still vested in the United States. 
(8)There are estimated to be over 200 acres and over 50 residential homes on the recently disputed lands. 
2.Relinquishment of Federal interests in landsAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall execute documents required to relinquish all Federal interests in the Property.  
3.Effective dateThe effective date of the relinquishment pursuant to section 2 shall be December 8, 1842. 
4.Property definedFor the purposes of this Act, the term Property means the lands shown on that certain Dependent Re-Survey, Extension Survey and Survey of Two Islands , Sections 17, 29, and 30. Said survey being completed on November 24, 1967 and approved on January 15, 1969, consisting of the lands lying between the “original record meander courses of Lake Bistineau” and the re-survey’s representation of a 148.60 ft contour line for Lake Bistineau, being shown as Lots 6, 7, 8, 9, 10, 11, 12 and 13. All lands located within Township 16 North, Range 10 West, Bossier Parish, Louisiana. 
 
